

Exhibit 10.32
Director Compensation


RESOLUTION OF THE
BOARD OF DIRECTORS OF
PACIFIC GAS AND ELECTRIC COMPANY


December 20, 2006


BE IT RESOLVED that, effective January 1, 2007, directors who are not employees
of this company or PG&E Corporation (“non-employee directors”) shall be paid a
retainer of $12,500 per calendar quarter which shall be in addition to any fees
paid for attendance at Board and Board committee meetings; provided, however,
that a non-employee director shall not be paid a retainer by this company for
any calendar quarter during which such director also serves as a director or
advisory director of PG&E Corporation; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, the non-employee
director who serves as lead director shall be paid an additional retainer of
$12,500 per calendar quarter; provided, however, that a non-employee director
who serves as lead director shall not be paid an additional retainer by this
company for any calendar quarter during which such director also serves as lead
director of the PG&E Corporation Board of Directors; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, the non-employee
directors who are duly appointed to chair the committees of this Board shall be
paid an additional retainer of $1,875 per calendar quarter or, in the case of
the chair of the Audit Committee, an additional retainer of $12,500 per calendar
quarter; provided, however, that (1) a non-employee director duly appointed to
chair a committee of this Board shall not be paid an additional retainer by this
company for any calendar quarter during which such director also serves as chair
of the corresponding committee of the PG&E Corporation Board of Directors, and
(2) a non-employee director duly appointed to chair a committee of this Board
shall not be paid an additional retainer for any calendar quarter during which
such director also serves as lead director; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, non-employee directors
attending any meeting of the Board not held concurrently or sequentially with a
meeting of the Board of Directors of PG&E Corporation, or any meeting of a Board
committee not held

 
 

--------------------------------------------------------------------------------

 

concurrently or sequentially with a meeting of the corresponding committee of
the PG&E Corporation Board, shall be paid a fee of $1,750 for each such meeting
attended; provided, however, that non-employee directors attending any meeting
of the Audit Committee of this Board which is not held concurrently or
sequentially with a meeting of the Audit Committee of the PG&E Corporation
Board, shall be paid a fee of $2,750 for each such meeting attended; and


BE IT FURTHER RESOLVED that any non-employee director may participate in a
Directors’ Voluntary Stock Purchase Program by instructing the Corporate
Secretary to withhold an amount equal to but not less than 20 percent of his or
her meeting fees and/or quarterly retainers for the purpose of acquiring shares
of PG&E Corporation common stock on behalf of said director, provided that once
a non-employee director has so instructed the Corporate Secretary, said director
may not modify or discontinue such instruction for at least 12 calendar months;
and


BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for
reasonable expenses incurred in attending Board or committee meetings; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, the resolution on this
subject adopted by the Board of Directors on June 16, 2004, is hereby
superseded.


 
2

--------------------------------------------------------------------------------

 